 466DECISIONSOF NATIONALLABOR RELATIONS BOARDCon-Plex Division of U.S. Industries,Inc.andCharlesR. Morrison.Case 16-CA-4572November 24, 1972DECISION AND ORDERBY CHAIRMAN MILLERAND MEMBERSFANNING AND KENNEDYOn June 1, 1972, Administrative Law Judge'James T. Rasbury issued the attached Decision inthisproceeding.Thereafter, theGeneral Counselfiled exceptions and a supporting brief, and Respon-dent filed a brief in answer to the General Counsel'sexceptions and also a brief in support of its cross-exception.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint be, and it hereby is,dismissed in its entirety.iThe titleof "Trial Examiner"was changed to "Administrative LawJudge" effectiveAugust 19, 1972TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEJAMES T. RASBURY, Trial Examiner: This proceeding washeard before me in Fort Worth, Texas, on March 2 and 3,1972, upon the complaint of General Counsel and theanswer of Con-Plex Division of U.S. Industries, Inc.,hereinafter referred to as Respondent.' The complaintalleges violations of Section 8(a)(1) of the Labor Manage-ment Relations Act, hereinafter referred to as the Act, onthe part of the Respondent.All parties were given full opportunity to participate, tointroduce relevant evidence, to examine and cross-examine'The original charge was filed December1, 1971, by CharlesMorrisonon behalf of himself and 21 named individuals, and complaint issuedJanuary 17,1972 The name of the Respondent was incorrectly set forth inthe original complaint and following a motion to dismiss or correct filed byRespondent, a new charge was filed on February2, 1972,and complaintissuedFebruary3,1972Alldates hereinafter are 1971 except whereotherwise indicatedwitnesses, to argue orally and to file briefs. The partiesfiledbriefs and they have been carefully considered.2Upon the entire record of the case and from myobservation of the witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is a Delaware corporation maintainingplants in several States of the United States, including thefacility involved in this proceeding which is located onHighway 67 in Midlothian, Texas. Respondent is engagedin the construction of concrete light standards for theDallas-Fort Worth Regional Airport Authority. During thepast year, Respondent in the course and conduct of itsbusiness operations, purchased, transferred, and deliveredto itsMidlothian, Texas, plant goods and materials valuedin excess of $50,000, which goods and materials weretransferred to the plant from States of the United Statesother than the State of Texas. On these admitted facts, Ifind that Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA.The IssuesThe issues involved herein might be stated in the form oftwo questions:(1)Did Respondent, in violation of Section8(a)(1) of the Act,interrogate its employees,create animpression of illegal surveillance of the employees' unionactivity,and/or threaten to close its plant if theUnion gotin? (2) Did Respondent discharge a number of employeeson November 30 and/or allegedly refuse to reinstate themon December 1, because of their participation in protectedconcerted activities and, thus, violate Section 8(a)(1) of theAct?B.Background FactsRespondent's plant involved in this proceeding is anopen area of some 28 acres located adjacent to Highway 67inMidlothian, Texas, where Respondent is engaged in themanufacturing of concrete light standards that will beutilizedby the Dallas-FortWorth Regional AirportAuthority. All work is performed out in the open and theonly buildings are of temporary construction.The work area is laid out in three production lines-oneline is fascia, one columns, and one beams-all performingessentially the same kind of work. All the employeesinvolved herein worked on the column line. The totaldaylight work force numbered 220 employees. The menworked in crews of four or five men each. The principalissue in the instant case centers around the conduct, onNovember 30 and December 1, of four crews along withtheir crew leaders-a total of 22 employees-and manage-2Following the receipt of briefs from the parties,a motion to strike aportion of the General Counsel's brief or reopen the hearing was filed by theRespondent's counsel General Counsel responded by indicating he did notoppose the motion to strike Therefore,itisordered that the wordscommencing,"It is submitted,"at 1 24,p 14 and continuing thereafterthrough the words "Counsel's theory"in the fourth line on p 15 of theGeneral Counsel's brief shall be and hereby are stricken200 NLRB No. 78 CON-PLEX DIV OF US INDUSTRIESmerit'sresponse thereto in addition to some allegedunlawful coercive and interfering comments by supervi-sorsMore specifically the work involved the building orpreparation of a form about 30 feet long and 2 or 3 feetwide into which was placed electrical conduit and thenconcrete was poured into the form. After a certain steamdrying process, the forms would be removed, the columnssubjected to further "heat treat" curing, and then the lightstandard would be sandblasted or finished off to specifica-tions. The color specifications were particularly rigid, andmanagement contended this was a major concern becauseeach column or standard had a value of $1,600 and wassubject to (and sometimes incurred) rejection because offailure to meet the required architectural color specifica-tions (See Resp Exh. No. 5). The job started in May andwas scheduled for completion in mid-December, althoughithad not been fully completed at the time of thishearing-March 1972.According to the testimony of Charles Morrison, theCharging Party herein, he had been hired in September asa crew leader. Shortly after Morrison started to work, anumber of employees complained about the workingconditions and when other efforts to contact a unionorganizer or business agent failed, he (Morrison) madearrangements through his former mother-in-law (a formerunion representative) to contact a union representative3Thereafter, an initialmeeting with a machinist unionrepresentative occurred on or about October 26 There wasconsiderable discussion on the job relative to the plusesand minuses of a union. According to the testimony ofFloyd Burns, a crew leader, sometime around November 1,Clyde Steil, the foreman, called Burns off to one side awayfrom the production line and asked, "What's this about aunion?" Burns replied that there had been a meeting, andthen Steil asked, "Well, what was the results?" Burns thenexpressed his opinion in favor of the union to which Steilresponded, according to Burns, that he was personallyopposed to the Union and the Company was against theUnion. Burns further testified that around November 15,Steil again called Burns off to one side of the productionline and inquired as to how the union was going. Burnsreplied, "Well, it doesn't look too good. We haven't beenable to sign up enough men to help us."Sometime around November 3 or 4, according toMorrison's testimony, he was sitting in the toolshed eatinghis lunch with Steil when Steil questioned him about theunion meeting--where it was held and how many hadturned out Following this they discussed or argued themeritsofunionism,with Steil expressing himself inopposition to unions and Morrison disagreeing. Steil wasunable to recall any specific conversations with eitherBurns or Morrison although he acknowledged that theUnion was discussed rather freely and openly on the job.Steil denied ever having said the Company was opposed todEmployee interest in the Union was apparently minimal and we are notherein concerned with organizational misconduct or legal problems otherthan the alleged 8(a)(I) remarks that will be discussed hereinafterAsGeneral Counsel accurately noted in his brief, "inspite of the efforts of someof the employees, the Union campaign never really got off the ground"467unions. He testified that the Company had unions at otherlocations.Morrison testified that sometime around November 10,Tom Wilson, who was the plant superintendent, walked bywhereMornson and Howard Hanna were working andwhile looking at them said, "Well, now I know who thebusiness agent is, and I knowhisassistant,WilliamHoward." According to Mornson, this comment was notacknowledged in any way by either Morrison or Hannaand nothing further was said by Wilson.According to the testimony of Morrison, he had frequentconversationswithVanDevender-the projectengineerwho servedas acting foreman inplace of Stell fromNovember 22 until about December 15 The conversationswere ofa general natureregarding many subjectsincludingunions, but Morrisontestifiedthat VanDevender told him"the Company would never go for a umon, that they wouldclose the plant down first." VanDevender acknowledgedhaving had many conversationson a greatvariety of topicswith Mornson and acknowledged that he might have saidsomething like the Company would never go for a unionand would close the plant down first, during his manyexchanges with Morrison. However, VanDevendertestifiedthathe attended the managementseminar(heldbyRespondent on November 12), at whichtime he wasadvised concerning the "dos" and "don'ts" toward unionsand thatMr.Ashley,the area manager,specificallyinstructed him not to talk with employees about unions.VanDevender testified he followedthe instructions. (Inwhich event, his union conversations did not occur duringtheperiod of time he served as an actingforeman.)C.The Events ofNovember 30 and December 1The weather was undoubtedly uncomfortably cool onthemorning of November 30. Management's recordsindicate it ranged between 42 and 44 degrees. Bums andMorrison testified it was rainy on November 30. TheCompany records onlyindicated it wascloudy.Morrison testified that the men in his crew and othersworking alongside him (totaling about 12 employees)complained of the cold and about 9 a.m. he asked BillyVanDevender if it would be permissible to build a fire.VanDevender replied in the negative, but indicated hewouldmake a further inquiry. A short time later,VanDevender advised Morrison that Tom Wilson had saidthere could not be any fires on the job. Later in themorning, about 10 or 10:30 a.m., the weather was stilldisagreeable and according toMorrison after he hadchecked with the crew leaders, Peter Griggs,WilliamGriggs, and Floyd Burns, the men in those three crews,plus his own, were ready to go home "if we couldn't havefires."This was reported to VanDevender who asked themen to hold off until he could talk to Wilson again. Whenthe answer remained "no fires," some 20 employees left thejob.44The record is less than crystal clear as to the exact number ofemployees involved The complaint sets forth the names of 22 employees,including Armando Gutierrez and Ralph Johnson The General Counselwas apparently satisfied from the testimony that Armando Gutierrez wasnot present on November 30 and was incorrectly named in the complaint(Continued) 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDApparently it was necessary for the men to go to thetoolroom before leaving the job and there VanDevenderagain tried to encourage the men to remain and indicatedto them that they would be "quitting" if they left thejobBurns testified he said they (meaning all the men who werewalking off) were not quitting, "We'll he back in themorning, ready to go to work." The men met in the parkinglot and all agreed to come back to work the next morning.The following morning, at the regular starting time, mostof the men who had walked off on November 30 were inthe toolroom.sJust what occurred in the toolroom on December 1 is indirect conflictGeneral Counsel's witnesses testified thatVanDevender made some comment to the effect, "what areyou fellows doing here, you quit, we are not hiring." TomWilson is reported to have said, "What are you doing here?We presumed you quit yesterday. You walked off the jobTurn in your hard hats, and get off the premises."According to Respondent's evidence, VanDevender,Wilson, and Ashley all walked into the toolroom at thesame time, having proceeded there from the office whereVanDevender had parked his company pickup truck. Onthe way walking down to the toolshed, it had been decidedthat Tom Wilson would act as the company spokesman.According to Wilson, he asked Peter Griggs what theywere doing there and Griggs said, "We're ready to go towork."Wilson then asked, "Are you ready to go to workwithout fires?" To which Griggs responded, "No, if we gotowork today we are going to have to have fires." Towhich Wilson responded, "Well, we won't permit fires onthis lot.We didn't allow them yesterday and we won'tallow them today." Griggs then commented that otherconstruction companies allowed fires. The testimony ofAshley and VanDevender corroborated Wilson's testimo-nyA number of the men turned in their hard hats and leftthe job. After gathering on the parking lot, the groupdecided to go to a cafe in Cedar Hill There they decided togo to the Labor Board to see what could be done aboutgetting their jobs back After going to Dallas and beinginstructed that the Regional National Labor RelationsBoard office was in Fort Worth, the group authorizedMorrison, Burns, Bowman, and Knowles to go to FortWorth and file charges on their behalf.D Analysis and Legal ConclusionsAll of the interrogation or coercive comments that arealleged to have occurred took place between supervisorsand there is no proof in this record that it was overheard byrank-and-file employees, or in any way interfered with,restrained, or coerced employees in the exercise of theirrights as guaranteed by Section 7 of the Act Morrison,In his brief, he moved to have Armando Gutierrez' name deleted from thecomplaintRalph Johnson's name was included in the complaintVanDevender credibly testified that Ralph Johnson was attending his aunt'sfuneral on November 30 and the daily timesheet for November 30 (RespExh No 6) indicated Johnson's absence for the entire dayPeterGriggs testified that Armando Gutierrez, EfrainMartinez.Reynaldo Trevino, and Juan Rodriquez were late in arriving and that hesaw their car entering the parking lot as he was leaving None of theseindividuals came forward as witnesses to testify Evidence that these menever offered to return to work is lacking General Counsel explained at theBurns,and Peter Griggs had titles of leadmen, but eachwas responsible for the work performance of his respectivecrew.Morrison testified that he told his crew what to doand he helped them do it. Burns was more candid when heacknowledged, "I had pretty good responsibility." Hetestified that he directed the efforts of his crew in buildingthe forms and that he had the authority to report to MrSteil if a man "didn't do what he was supposed to, or didn'tdo what I told him, just to come tell him [Steil]." Inresponse to the question, "And then what would he [Steil ]do')" Burns responded, "He told me he'd get rid of him."While it is clear that Morrison,Burns, andGriggs wereworking supervisors it is equally clear they had theauthority to make recommendations that would effect theemployer-employee status ofthemen intheir respectivecrews.6 The testimony indicates that their responsibility indirecting the efforts of their respective crews was morethan routine or clerical in nature and I so find. The crewleader received a higher rate of pay than the othermembers of his crew and had skills not possessed by therank-and-file employees (i.e. ability to read blueprints).The evidence as to the statementalleged tohave beenmade by Tom Wilson relating to the identity of thebusiness agent and assistantbusiness agent is too vagueand ambiguous to have anyrealmeaning,if indeed theremark was made Morrison's testimony was inaccurate asto the employees who left work on November 30, as to theemployees who were present and departed on December 1and he acknowledged a misrepresentation in his applica-tion for employment. For thesereasons,Iam not able tocredit the testimony of Morrison.The alleged conversationsbetween Steiland Morrison,and Steil and Burns,assumingthey did occur, were of amost casual and innocuousnature andcan hardly be saidto have interfered with, restrained, or coerced the employ-eesThe only possible statementmadethatmight beviolativeof the Act was VanDevender'sstatement toMorrison relating to the closing of the job in the event of aunion.Basedon the testimony of VanDevender, I find thisstatement was made when VanDevender was the qualitycontrolengineerat a time whenhe wastotallywithoutsupervisory authority and theremarkcould not beattributable to the Respondent. Such a statement made bya naive young engineer in his firstjob following graduationcould not possibly have had a "chilling" effect onMorrison. For the reasons indicated above,Iwill recom-mend dismissal of the allegedinterrogation, threats, andremarks tendingto create an impressionof surveillance.The action of the employees on the morning ofNovember 30 in leaving the job was clearly protectedconcerted activity.N L R.B v. Washington Aluminum Co.,370 U.S 9 (1962) The weather was uncomfortably coolhearing that despite his efforts he had beenunsuccessfulin reaching any ofthe employees involved herein exceptthe three that testified-Peter Griggs,Floyd Burns, and Charles Morrison6Sec 2(11)definesa supervisor The term "supervisor" means anyindividual having authority, in the interest of the employer, to hire,transfer,suspend, lay off,recall,promote,discharge,assign, reward,or disciplineother employees, or responsiblyto direct them,or to adjust their grievances,or effectivelyto recommendsuch action,if in connection with the foregoingthe exercise of such authorityisnot of a merely routine or clerical nature,but requiresthe use of independent judgment CON-PLEX DIV OF US INDUSTRIESand the employees had a protected right to concertedlyprotest the Respondent's refusal to allow open fires.7 Insupport of this right they walked off the job and becameeconomic strikers There is no proof in the record that theyhad been discharged or had been replaced as of 7 a.m. onDecember 1 when they returned to works This case turnson the truth of what occurred at the toolshed on December1.While neither Burns or Morrison testified to anymention of fires by management, the testimony of PeterGriggs tends to support the testimony of Tom Wilson whowas, of course, corroborated by Ashley and VanDevender.It seems more logical that Griggs would not have found itnecessary to comment about the practice of other compa-niesallowing fires, if the employees had presentedthemselves for work without reservations or conditionsattached to their return to work. Weatherwise, December 1was a day very similar to November 30 and it seems logicalthatRespondent would have inquired concerning thewillingness of the employees to work under the sameconditions as had prevailed the day before. I credit TomWilson's version of the conversation that transpired onDecember 1 and in so doing, find that the employeesinvolved failed to make an unconditional offer to return towork. I find it totally incongruous with the facts of therWhile this case does not turn on the motivation of the Respondent inits course of conduct, the record is abundantly clear that therule againstopen fires was reasonable and was uniformly enforcedHThe General Counsel contends the employees were discharged andanalogizes the instant situation toTonkawa Refining Company,184 NLRBNo 6, enfd sub nomN L R B v Tonkawa Refining Company,434 F 2d 1318(C A 10) InTonkawathe employees were told not once, but several times,by the plant manager that they were regarded as "quits " InTonkawa,at ameeting of the striking employees called by Respondent, the Respondent'scounsel told the employees they would be considered as having quit theirjobs if they failed to show up for work the next morning I cannot regard thecasual comment by an acting foreman, as in the instant case, as having thesame authoritative effect as the comments by the plant manager andattorney in theTonkawacase Obviously the employees involved herein didnot regard VanDevender s comment asmeaningful,because they returned469business world that Respondent would have denied theseemployees their jobs-absent special concession demands-when the employees were experienced and badlyneeded to complete a project that was already beginning tobe behind schedule.In summary, I find that convincing evidence is lacking tosustain the allegations of unfair labor practices on the partofRespondent.Accordingly, I shall recommend thedismissal of the complaint 9CONCLUSIONS OF LAW1.Respondentisanemployer within the meaning ofSection 2(6) and (7) of the Act.2.Respondent has not engaged in unfair labor prac-ticeswithin the meaning of Section 8(a)(1) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended: 10ORDERThe complaint is dismissed in its entiretythe next morning as they said they would9Respondent urged in its brief that Respondent be reimbursed costs andexpensesin accord withTndee Products, Inc.194 NLRB No 198 Themotion is deniedWhile the TrialExaminer has recommended dismissal ofthe complaint in its entirety, the decision is on the basis of resolvingcredibility in favor of Respondent's witnesses vis-a-vis the witnessesappearing for General Counsel and not because the complaint was eitherfrivolous or clearly unwarranted10 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions, and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeitsfindings, conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes